Citation Nr: 1126925	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for residuals of a bone spur of the left wrist and post-operative neuroma.  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The January 2003 rating decision granted service connection for status post left wrist bone spur with post-operative neuroma and scar, and assigned an initial disability rating of 10 percent from June 13, 2001.  In February 2004, the Veteran entered a notice of disagreement with the initial disability rating.  A statement of the case was issued in November 2004.  The Veteran entered a substantive appeal, on a VA Form 9, that was received in January 2005.  

The Veteran presented testimony at a Board personal hearing before the undersigned Veterans Law Judge in August 2009 in Washington, DC.  A transcript of this hearing is associated with the claims folder.

In December 2009, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the procurement of additional VA treatment records and the provision of a VA medical examination.  As the AMC complied with the December 2009 Remand directives, we will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In December 2009, the Board also remanded claims for service connection for headaches and a left knee disorder.  In a March 2011 rating decision, the AMC granted service connection for both claims.  As the March 2011 rating decision acted as a full grant of the Veteran's claims for service connection for headaches and a left knee disorder, these claims are no longer in appellate status and are not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's residuals of a bone spur of the left wrist and post-operative neuroma have been manifested by symptomatology more nearly approximating mild incomplete paralysis of the median nerve; however, for the entire initial rating period under appeal, the Veteran's residuals of bone spur left wrist and post-operative neuroma have not been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the median nerve.

2.  Throughout the entire initial rating period under appeal, the Veteran's residuals of a bone spur of the left wrist and post-operative neuroma have included a superficial tender scar of the left wrist.  


CONCLUSIONS OF LAW

1.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 10 percent for residuals of a bone spur of the left wrist and post-operative neuroma have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8699-8515 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate rating of 10 percent for a superficial tender scar of the left wrist have been met for the entire initial rating period under appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, prior to the initial adjudication of the service connection claim, the Veteran was provided VCAA notice in an August 2001 letter.  This letter informed the Veteran of the types of evidence not of record needed to substantiate his claim, and the division of responsibility between the Veteran and VA for obtaining evidence.

Service connection for residuals of a bone spur of the left wrist and post-operative neuroma has been established, and the appeal for a higher rating for this disability arises from the Veteran's notice of disagreement with the initial rating following the grant of service connection.  In March 2006, the Veteran was provided with a letter explaining disability rates and effective dates, as required by Dingess.  In such initial rating appeals initiated by a notice of disagreement, VA has no duty to provide additional 38 U.S.C.A. § 5103 notice.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3)).  Because service connection has been granted and an initial rating for this disability has been assigned, the Veteran has been awarded the benefit sought (service connection) and such claim has been substantiated.  See Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial).  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this initial rating appeal, because the purpose for which such notice was intended to serve has been fulfilled.

The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's VA treatment records to assist the Veteran with his claim.  As will be detailed more fully below, throughout the pendency of this appeal, VA provided the Veteran with multiple VA medical examinations that were thorough and productive of medical findings regarding the nature and extent of the Veteran's residuals of a bone spur of the left wrist and post-operative neuroma.  As such, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

Regarding the August 2009 Board personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2009 Board personal hearing, the VLJ specifically noted the issues on appeal.  The VLJ then asked questions to ascertain the extent of impairment caused by the service-connected left wrist disorder, to include the Veteran's left wrist and left hand symptomatology.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  For example, the VLJ questioned the Veteran about a surgical procedure performed on the Veteran's left wrist in February 2009 as the VA treatment records regarding said procedure were not in the claims file at the time of the hearing.  Subsequently, the Board remanded the claim in order to procure these records.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating Criteria

Disability evaluations (ratings) are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be determined practically, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations (ratings) are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is right-handed.  It is noted that, for the entire period under appeal, the Veteran was assigned a separate 10 percent evaluation for paralysis of the sciatic nerve, associated with the service-connected bone spur of the left wrist and post-operative neuroma, pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8515.

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve on the minor side.  In order to be entitled to the next-higher 20 percent rating under this code section, the evidence must show moderate incomplete paralysis of the median nerve on the minor side.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  

VA also must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Initial Rating Analysis

Having reviewed the evidence of record, the Board finds that for the entire initial rating period under appeal the symptomatology of the Veteran's residuals of an in-service bone spur of the left wrist and post-operative neuroma, as evidenced by limitation of motion of the left wrist and hand, do not more nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Codes 8699-8515.  

Having reviewed the record of evidence, the Board finds that the Veteran's left wrist disorder has not been manifested by limitation of movement of the wrist and hand that could be best defined as moderate.  For example, in a January 2002 VA medical examination report, the VA examiner noted that the range of motion of the wrist was normal, except for a 10 degree loss of palmar flexion.  In a July 2007 VA medical examination report, the VA examiner noted that the Veteran displayed 50 degrees of dorsiflexion, 50 degrees of palmar flexion, 20 degrees of radial deviation and 20 degrees of ulnar deviation.  The VA examiner opined that the pain in the wrist would cause an additional 10 degree loss of joint function on repetitive use.  Yet, in subsequent VA medical examination reports, written in December 2008 and February 2011, respectively, VA examiners reported normal motion of the Veteran's left hand.  

The Board has considered the lay evidence submitted by the Veteran.  Specifically, during the pendency of this appeal, the Veteran has reported pain and swelling of the wrist, weakness in the left hand causing difficulty with gripping objects, and numbness in the hand, especially upon repeated use.  The Board further notes that, in December 2008, the Veteran underwent a steroid injection procedure at the VA treatment center to relieve pain in the wrist.  Subsequently, in February 2009 VA treatment records, VA examiners reported performing a surgery on the Veteran's left wrist to relieve de Quervain tendonitis.  Having considered this evidence, the Board notes that, upon objective testing, the Veteran's left wrist disability has been manifested by findings more nearly approximating mild limitation of motion of the left hand and wrist.  Therefore, the Board finds that the Veteran's left wrist disability does not more nearly approximate that required for a higher rating under Diagnostic Codes 8699-8515 for any period of initial rating appeal.  38 C.F.R. § 4.124a.

The Board also has considered whether the Veteran is entitled to a higher initial rating for residuals of an in-service bone spur of the left wrist and post-operative neuroma under other code sections included in the Rating Schedule.  Specifically, the Board has considered whether the Veteran's left wrist disorder symptomatology more nearly approximates that needed for a higher rating under Diagnostic Codes 5214 and 5215, the criteria used in evaluating loss of motion or ankylosis of the wrist.  38 C.F.R. § 4.71a (2010).  Having done so, the Board finds that Diagnostic Code 5214 is not for application as the record of evidence, both lay and medical, contains no report suggesting ankylosis of the wrist.  Furthermore, the Board notes that the Veteran's current wrist symptomatology does not meet the criteria for a compensable rating under Diagnostic Code 5215.  Specifically, the Veteran's wrist disability does not cause dorsiflexion to be limited to less than 15 degrees or palmar flexion limited so as to be in line with the forearm.  The Board also notes that the maximum assignable rating allowed under Diagnostic Code 5215 is 10 percent.  Considering this evidence, the Board finds that the Veteran's left wrist disability does not more nearly approximate that required for a higher rating under either Diagnostic Code 5214 or 5215.  Id.  

The Board has considered whether the evidence shows that the Veteran has any additional limitation of motion of the left wrist and hand due to pain, weakness, fatigue or other factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board notes that the Veteran's 10 percent rating is based upon limitation of motion of the wrist, to include as due to pain.  

The Board notes that, in a July 2007 VA medical examination report, the VA examiner noted that the pain in the left wrist caused by the service-connected wrist disability would cause an additional 10 degree loss of joint function on repetitive use.  However, in three other VA medical examinations, performed in January 2002, December 2008, and February 2011, respectively, VA medical examiners found mild or no loss of motion of the left wrist caused by the service-connected disability.  As such, the overall disability picture is not characterized by additional functional loss such as to enable the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation under the VA Rating Schedule.


Separate Rating for Left Wrist Scar

The Veteran contends that he has had increased sensitivity near the upper end of the surgical scar.  The Board finds that a separate rating is warranted for the Veteran's tender surgical scar of the left wrist for the entire period on appeal.  In a January 2002 VA medical examination report, the VA examiner noted that an irregular "s"-shaped scar measuring six inches in length on the medial side of the Veteran's left wrist.  The VA examiner noted decreased tactile sensation around the area of the scar.  In a subsequent July 2007 VA medical examination report, the VA examiner noted that that the scar was depressed, measured 14 centimeters by 1 centimeter, and was tender.  The examiner noted hypopigmentation of less than six square inches and abnormal texture of less than six square inches.  The VA examiner found no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.

A separate rating may be assigned because the Veteran's scar symptomatology is separate and distinct from that contemplated under Diagnostic Codes 8699-8515.  Cf. 38 C.F.R. § 4.14 (VA policy is to avoid rating the same manifestations of service-connected disabilities under different codes); see Esteban v. Brown, 6 Vet App 259 (1994) (VA is permitted to rate totally separate manifestations of the same disability under separate codes).  The Veteran's scar is to be evaluated under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, the criteria for evaluating scar disorders.  

The Board notes that during the pendency of the appeal the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008; however, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran's claim predates October 2008, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

As the Veteran's left wrist scar is superficial and painful on examination, the Board finds that a separate 10 percent rating should be assigned under Diagnostic Code 7804 for the entire initial rating period under appeal.  38 C.F.R. § 4.118 (2008).  The Board further finds that the Veteran's left wrist scar is not manifested by symptomatology more nearly approximating that required for a higher rating.  The 10 percent rating is the maximum rating assignable under Diagnostic Code 7804.  The Board notes that other diagnostic codes utilized in rating scars are not for use in this case, as the Veteran's scar is not located on the face or neck (Diagnostic Code 7800), does not cause limitation of motion in itself (Diagnostic Codes 7801, 7805), is not unstable (Diagnostic Code 7803), and does not cover an area greater than 144 square inches (Diagnostic Code 7802).  38 C.F.R. § 4.118 (2008).  For these reasons, the Board finds that the evidence of record does not support an even higher rating than the 10 percent rating assigned for the Veteran's scar of the left wrist.  Id.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for either the Veteran's limitation of motion of the left wrist and hand or the scar of the left wrist.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's left wrist disability has been manifested by mild limitation of motion of the wrist.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on limitation of motion due to incomplete paralysis of the median nerve on the minor side.  In this case, comparing the Veteran's disability level and symptomatology of the wrist to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's left wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Veteran's scar of the left wrist has been manifested pain on palpation.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on pain upon palpation of superficial scars.  In this case, comparing the Veteran's disability level and scar symptomatology to the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the 

assigned rating is, therefore, adequate.  Id.  In the absence of exceptional factors associated with the Veteran's limitation of motion of the wrist and hand or scar of the left wrist, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial disability rating in excess of 10 percent for residuals of bone spur left wrist and post-operative neuroma is denied.  

A separate 10 percent rating for a superficial scar of the left wrist is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


